         Case 1:18-cr-00328-KPF Document 403 Filed 08/13/20 Page 1 of 3
                                          U.S. Department of Justice
[Type text]
                                                     United States Attorney
                                                     Southern District of New York
                                                     The Silvio J. Mollo Building
                                                     One Saint Andrew’s Plaza



MEMO ENDORSED
                                                     New York, New York 10007



                                                     August 13, 2020



BY CM/ECF
The Honorable Katherine Polk Failla
United States District Judge
Southern District of New York
40 Foley Square
New York, New York 10007

               Re:     United States v. Anilesh Ahuja, et al.
                       S1 18 Cr. 328 (KPF)

Dear Judge Failla:

        The Government respectfully writes to request a one-month extension of the deadline to
complete the additional searches that it is undertaking in the above-captioned case pursuant to
the Government’s letters dated June 24, 2020 and July 16, 2020 (Dkt. 371 & 390); the
conference held on July 24, 2020 (Dkt. 397); the Government’s letter dated July 31, 2020 (Dkt.
393); and the Court’s Order dated August 4, 2020 (Dkt. 396 & 399). The current deadline for
the completion of the additional searches is August 24, 2020, which the Court set when the
Government requested a one-month period from the date of the July 24 conference to complete
the searches.

        At the time of the conference, the Government believed that a period of one month would
be sufficient to complete its review, and the Court made clear that it expected the one-month
deadline to be firm. However, several developments following the conference have prompted
the Government to seek an extension of time. First, after the conference, the scope of the
additional searches that the Government is conducting expanded significantly at the request of
defense counsel. (See July 31, 2020 Letter (agreeing to eight ways of expanding the additional
searches at the request of Ahuja’s counsel, including the use of over 16 more search terms);
August 4, 2020 Order (granting Ahuja’s request that Government expand its searches to include
additional time periods). Second, after having a vendor load emails and other materials onto a
document-review platform, the Government has learned that approximately 10,000 materials
either hit on agreed-upon search terms or otherwise fall within categories that the Government
has undertaken to review. 1 As reflected in the Government’s letter dated July 31, 2020, a

       1
          It appears that certain search terms, including search terms that the Government adopted
at the request of defense counsel after the July 24 conference, may be generating a disproportionate
number of “mishits” (for example, the search term “Tarlowe” is generating results for emails with
         Case 1:18-cr-00328-KPF Document 403 Filed 08/13/20 Page 2 of 3

                                                                                           Page 2


Deputy Chief of the Appeals Unit is in charge of the review. With respect to each of the
documents that is subject to review, that Deputy Chief will be deciding whether the document
should be produced. The volume of the documents subject to review will directly affect the
duration of this process.

        In light of these developments, the Government respectfully submits that a one-month
extension of the deadline until September 24, 2020 is appropriate to ensure that its searches are
sufficiently thorough. In the event that this request is granted, the Government will alert defense
counsel and the Court if it completes its searches prior to the deadline, and will endeavor to do
so.

        The Government has conferred about this request with defense counsel, and counsel have
indicated that they would consent provided that the Government produces materials on a rolling
basis. The Government believes that breaking the review process into iterative productions
would be detrimental to the process in several ways. Among other things, it would require the
Deputy Chief conducting the review to make decisions on what should be produced at intervals
without having the benefit of the full context of the materials that he is reviewing, and it would
slow down the review by diverting resources to periodically gathering and producing materials.
Accordingly, the Government requests that it not be required to make rolling productions.



                                                       Respectfully submitted,

                                                       AUDREY STRAUSS
                                                       Acting United States Attorney


                                                 By:      /s/
                                                       Andrea M. Griswold
                                                       Joshua A. Naftalis
                                                       Max Nicholas
                                                       Assistant United States Attorneys
                                                       (212) 637-1205/2310/1565


cc:    Counsel of Record (by CM/ECF)




the Paul Weiss law firm between November 26, 2019 and May 27, 2020 regarding the issue of
restitution). Once the Government has identified the search terms that may be artificially inflating
the number of results, it will discuss with defense counsel whether the parties can agree to any
adjustments to the searches that would make the process more efficient.
        Case 1:18-cr-00328-KPF Document 403 Filed 08/13/20 Page 3 of 3



Application GRANTED. The Government need not make rolling
productions. However, no further extensions will be
granted.



Dated: August 13, 2020               SO ORDERED.
       New York, New York



                                     HON. KATHERINE POLK FAILLA
                                     UNITED STATES DISTRICT JUDGE
